DETAILED ACTION
	For this action, Claims 1, 4, 7-15, 18, and 21-30 are pending.  Claims 2, 3, 5, 6, 16, 17, 19 and 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.

Allowable Subject Matter
Claims 1, 4, 7-15, 18, and 21-30 are considered allowable at this time.  Each of independent Claims 1 and 15 have been amended to further recite a specific manner to compute or monitor sample characteristics, wherein such computations/monitoring are used to adjust a dosage of a chemical for water treatment.  Such a methodology to control a chemical dosage, in addition to the remaining features recited within the instant claims, is not taught or suggested in the prior art.  The claims as amended are 
	The request for continued examination filed 05 March 2021 included an IDS submitted on the same date.  The references cited in said IDS, after full consideration, do not affect the status of the allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/11/2021